SUPREME COURT OF
THE STATE OF NEW YORK
APPELLATE DIVISION, FOURTH DEPARTMENT
ROCHESTER, NEW YORK

I, ALAN L. ROSS, Deputy Clerk of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, State of
New York, do hereby certify that

Craig Louis Briskin

was duly admitted to practice as an attorney and counselor at
law in all courts of this state by this Court on January 20,
2000, and appears in good standing upon the roll of attorneys
and counselors, and other records, in this office and has
registered with the administrative office of the Courts as required
by Judiciary Law §468-a.

IN WITNESS WHEREOF, I have
hereunto set my hand and affixed the
seal of this Court, at the City of
Rochester, October 21, 2019

 

(Lvl Me

Deputy’Clerk of the Court
